Stoecklein Law Group, LLP Practice Limited to Federal Securities 401 West a Street Telephone: (619) 704-1310 Suite 1150 Facsimile:(619) 704-1325 San Diego, California 92101 email: djs@slgseclaw.com web: www.slgseclaw.com November 3, 2014 CONSENT OF STOECKLEIN LAW GROUP, LLP U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Nuvola, Inc., on Form S-1 of our Legal Opinion, dated October 31, 2014, relating to the proposed registration of 776,415 shares of common stock which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1 and this Prospectus. /s/ Donald J. Stoecklein Stoecklein Law Group, LLP
